Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED CORRESPONDENCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/21 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gaspare Randazzo on 3/31/21.

configured to (i) map 
compute a hotness degree of a product on a topic from (a) product identifiers, (b) the product inherent features, (c) the lack of customer comments, and (d) the topics with relevant key words, and
(ii) build 
a second engine configured to extract lack of customer comments and the product inherent features using a threshold and statistical method applied to the relevance degree of the topic to the product inherent feature to identify a list of the remarkable topics for each of the products; 
a search word warehouse configured to store 
a purchasing engine configured to conduct 

13. (Currently Amended) A computer-implemented method for scenario enhanced search and purchase, comprising: 
mapping, by a first engine of a computer server, topics to product inherent features of a set of products using a topic hotness method weighing topics with a lack of customer comments as more important than the topics with the customer comments and 
lack of customer comments, and (d) the topics with relevant key words; and 
building, by the first engine, a mapping training model which provides a relevance degree of a topic to a product inherent feature, the mapping training model built based on the hotness degree of the product on the topic; 
extracting, by a second engine of the computer server, remarkable topics from the topics based on the lack of customer comments and the product inherent features using a threshold and statistical method applied to the relevance degree of the topic to the product inherent feature to identify a list of the remarkable topics for each of the products; 
storing, by a search word warehouse of the computer server, the list of remarkable topics for each of the products; and 


20.  (Currently Amended) A computer program product for scenario enhanced search and purchase, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer server to cause the computer server to perform a method comprising: 
mapping, by a first engine of the computer server, topics to product inherent features of a set of products using a topic hotness method weighing topics with a lack of customer comments as more important than the topics with customer comments and lack of customer comments, and (d) the topics with relevant key words; and 
building, by the first engine, a mapping training model which provides a relevance degree of a topic to a product inherent feature, the mapping training model built based on the hotness degree of the product on the topic; 
extracting, by a second engine of the computer server, remarkable topics from the topics based on the lack of customer comments and the product inherent features using a threshold and statistical method applied to the relevance degree of the topic to the product inherent feature to identify a list of the remarkable topics for each of the products; 
storing, by a search word warehouse of the computer server, the list of remarkable topics for each of the products; and 
conducting, by a purchasing engine of the computer server, hidden product e-commerce purchases of the products identified in searches having the lack of the customer comments using the list of remarkable topics stored in the search word warehouse for each of the products.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features include “weighing topics with a lack of customer comments as more important than the topics with customer comments” and “extract 
A remarkable art is US 8,108,255, Robinson, which provides some discussion regarding identifying items and categories of items lacking reviews.  However, the ‘255 patent discusses the lack of reviews in context of a game/promotion to obtain reviews from users who have purchased the item previously.  The context of the ‘255 patent is not particularly pertinent to the problem identified by applicant, namely, to identify products for others to purchase and is therefore at best questionably analogous art.  Further, although the ‘255 patent mentions identifying items with a lack of reviews, the ‘255 patent does not provide a reason to combine this reference with other prior art teachings, particularly given the different context of the use of the identification of items with no reviews.  
Another remarkable art is 8,566,178, Robinson.  This appears to be a related application to the ‘255 patent above as the specification appears to be the same.  
Another remarkable art is 8,577,754, Chandra.  This patent relates to analyzing items with respect to many different factors, but does not disclose the specific lack of reviews as a factor to be utilized in determining which recommendations to surface.
Another remarkable art is 7,860,803, Chang.  This patent relates to obtaining customer reviews after purchase of a product by a customer.  However, that does not disclose the identification of items with a lack of reviews and surfacing them for purchase. 
In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand. Moreover, none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING SHUI whose telephone number is (303)297-4247.  The examiner can normally be reached on 8:30-5 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/Ming Shui/
               Primary Examiner, Art Unit 3684